DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0342194 A1) in view of LI et al (CN 103309501 A), hereinafter Li1.
As to claim 1: Li discloses a display device (Figs. 1-13, “a display device 100”; Abstract; ¶0051) comprising: 
a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels (Figs. 1-13, “a display area 11” including “a plurality of pixels 13” and “a plurality of scan lines 111” connected to the plurality of pixels; ¶0025, 0055); and 
a driving circuit portion which includes a register including start signal line information and end scan line information and generates a compensation data voltage which compensates for a difference in length between the plurality of scan lines such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in a first area, based on start scan line information indicating a start of the first area including scan lines of the plurality of scan lines, and end scan line information indicating an end of the first area (Figs. 1-12, “a driving circuit portion 2-4” which includes “a register 31” including start signal line information and end scan line information; ¶0060, wherein “the magnitude of load added in the gate driving circuit 3 is proportional to the length of the scan line 111, that is, if the length of the scan line connected to the gate driving circuit 3 is larger, then the load added by the load compensating unit 4 on the gate driving circuit 3 is smaller, and vice versa”, wherein the magnitude of load is proportional to the length of the scan line represents the register includes start signal line information and end line information corresponding different length of scan lines) and generates a compensation data voltage which compensates for a difference in length between the plurality of scan lines such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in a first area, based on the start scan line information indicating a start of the first area including scan lines of the plurality of scan lines, and the end scan line information indicating an end of the first area (Figs. 1-12, Abstract, ¶0004-0010, 0055-0079, wherein two adjacent scan lines having different lengths, a first area corresponding to the first scan line and a second area corresponding to the second scan line). 
Li does not expressly use term of the register includes start/end scanning line information. However, Li1 teaches a display device comprises a register includes start/end scanning line information (Figs. 1-3, a display device comprises a register includes start/end scanning line information; Abstract, ¶0004, 0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to have the register includes start/end scanning line information, such that the register including start signal line information and end scan line information and generates a compensation data voltage which compensates for a difference in length between the plurality of scan lines such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in a first area, based on start scan line information indicating a start of the first area including scan lines of the plurality of scan lines, and end scan line information indicating an end of the first area as taught by Li1. The motivation would have been in order to provide sequence scanning command information transmission signal of the first scheduled time according to the scan setting register of the display driving chip (Li1: Abstract).
As to claim 2: Li discloses a length of the scan lines included in the first area is relatively long compared to a length of a scan line of the plurality of scan lines disposed in a second area excluding the first area in the display area (Figs. 1-12 show a length of the scan lines included in the first area is relatively long compared to a length of a scan line of the plurality of scan lines disposed in a second area excluding the first area in the display area, wherein the length of the scan lines located in the center area is relatively long compared the length of the scan lines located in the edge area; Abstract, ¶0003-0004, 0007-0010, 0058-0079).  
As to claim 3: Li discloses the driving circuit portion further includes a data generator which generates the compensation data voltage (Figs. 1-12, “a data generator 4” which generates the compensation data voltage; Abstract, ¶0043, 0060-0079).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0342194 A1) in view of LI et al (CN 103309501 A), hereinafter Li1, hereinafter Lis as applied to claim 1 above, and further in view of KIM (US 2016/0178836 A1).
As to claim 4: Li discloses the driving circuit portion receives an image signal from a printed circuit board, inputs a general data voltage corresponding to the image signal to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated by increasing or decreasing the general data voltage corresponding to the image signal to the pixel disposed in the first area (Figs. 1-12, the driving circuit portion receives an image signal from “a print circuit board 2”, inputs a general data voltage corresponding to the image signal to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated by increasing or decreasing the general data voltage corresponding to the image signal to the pixel disposed in the first area; Abstract, ¶0003-0004, 0007-0010, 0043, 0055-0079, “The integrated circuit 2 outputs various signals for driving the scan lines 111 to the gate driving circuit 3 through the wiring group, and outputs data signals of image displayed in the pixel unit 13 to the data signal line 112”, wherein the integrated circuit disposed on the non-display area represents the print circuit board).  
Lis does not expressly disclose print circuit board. However, Kim teaches a display device comprises a driving circuit portion receives an image signal from a printed circuit board (Fig. 1, “a display device 200” comprises a driving circuit portion receives an image signal from a print circuit board; ¶0054-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis to have the driving circuit portion receives an image signal from a print circuit board as taught by Kim. The motivation would have been in order to generate a driving signal for driving display panel in response to an external signal from the PCB including an image signal (Kim: ¶0054).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0342194 A1) in view of LI et al (CN 103309501 A), hereinafter Li1, hereinafter Lis as applied to claim 1 above, and further in view of  WU et al (US 2019/0235334 A1) and SHEPELEV et al (US 2019/0278967 A1).
As to claim 5: Lis does not expressly disclose the driving circuit portion inputs a general data voltage generated according to a reference gamma curve to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated according to a first gamma curve different from the reference gamma curve to the pixel disposed in the first area. 
However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference gamma curve (Figs. 2, 7, a display device comprises “a driving circuit portion 114” inputs a general data voltage generated according to a reference gamma curve which is generated by “a gamma circuit 213”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LI to implement a gamma circuit into the driving circuit portion, such that the driving circuit portion inputs a general data voltage generated according to a reference gamma curve to a pixel of the plurality of pixels as taught Shepelev. The motivation would have been in order to adjust brightness of display image based on an analog adjustment of the gamma curve (Shepelev: ¶0028). 
Lis and Shepelev do not expressly discloses the driving circuit portion inputs a general data voltage generated according to a reference gamma curve to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated according to a first gamma curve different from the reference gamma curve to the pixel disposed in the first area. However, Wu teaches a display device comprises a driving circuit portion inputs a general data voltage generated to a pixel of the plurality of pixels disposed in a second area of a display area excluding a first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area (Figs. 1, 9, a display device comprises a driving circuit portion inputs a general data voltage generated to a pixel of the plurality of pixels disposed in “a second area of a display area AA” excluding a first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area, wherein a plurality of data lines 1022 in a center area excluding a first area in the display area and a plurality of data lines 1011 are located in the first area; ¶0033-0039, 0053-0057, wherein a drive chip represents a driving circuit portion). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis and Shepelev to have the driving circuit portion inputs a general data voltage generated according to a reference gamma curve to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and inputs the compensation data voltage generated according to a first gamma curve different from the reference gamma curve to the pixel disposed in the first area as taught by Wu. The motivation would have been in order to eliminate the split screen phenomenon of the display region and improving the display effect of the display panel (Wu: Abstract).
As to claim 6: Lis does not expressly disclose the driving circuit portion inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray to a pixel of the plurality of pixels disposed in a second area of the display area excluding the first area, and inputs the compensation data voltage generated according to a first voltage curve different from the reference voltage curve to the pixel disposed in the first area. However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to a pixel of a plurality of pixels (Figs. 2, 7, a display device comprises “a driving circuit portion 114” inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to “a pixel of a plurality pixels 204” which is generated by “a greyscale voltage circuit 216” according to which is generated by “a gamma circuit 213”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis to implement a greyscale voltage circuit into the driving circuit portion, such that the driving circuit portion inputs a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray to a pixel of the plurality of pixels as taught by Shepelev. The motivation would have been in order to adjust brightness of display image based on an analog adjustment of the gamma curve (Shepelev: ¶0028). 
Lis and Shepelev do not expressly disclose a data voltage with respect to a gray to a pixel of the plurality of pixels disposed in a second area of the display area excluding the first area, and inputs the compensation data voltage generated according to a first voltage curve different from the reference voltage curve to the pixel disposed in the first area. However, Wu teaches a display device comprises a driving circuit portion generates a data voltage to a pixel of the plurality of pixels disposed in a second area of a display area excluding a first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area (Figs. 1, 9, a display device comprises a driving circuit portion generates a data voltage to a pixel of the plurality of pixels disposed in “a second area of a display area AA” excluding a first area in the display area, and inputs the compensation data voltage generated to the pixel disposed in the first area, wherein a plurality of data lines 1022 in a center area excluding a first area in the display area and a plurality of data lines 1011 are located in the first area; ¶0033-0039, 0053-0057, wherein a drive chip represents a driving circuit portion). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis and Shepelev to have the driving circuit portion a data voltage with respect to a gray to a pixel of the plurality of pixels disposed in a second area of the display area excluding the first area, and inputs the compensation data voltage generated according to a first voltage curve different from the reference voltage curve to the pixel disposed in the first area taught by Wu. The motivation would have been in order to eliminate the split screen phenomenon of the display region and improving the display effect of the display panel (Wu: Abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0342194 A1) in view of LI et al (CN 103309501 A), hereinafter Li1, hereinafter Lis as applied to claim 1 above, and further in view of Kumagai et al (US 2007/002188 A1).
As to claim 7: Lis does not expressly disclose the driving circuit portion includes: a first input bump group which indicates the start scan line information; and a second input bump group which indicates the end scan line information, and the first input bump group and the second input bump group include a predetermined number of input bumps, while one of a ground voltage and a power source voltage is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group. However, Kumagai teaches a display device comprises a driving circuit portion includes: a first input bump group which indicates the start scan line information; and a second input bump group which indicates the end scan line information, and the first input bump group and the second input bump group include a predetermined number of input bumps, while one of a ground voltage and a power source voltage is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group (Figs. 7, 5, 13-15, a display device comprises a driving circuit portion includes: “a first input bump group PAD” in C3 area; and a second input bump group in C4 area, and the first input bump group and the second input bump group include a predetermined number of input bumps, while one of “a ground voltage VSS” and “a power source voltage VDD” is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group; ¶0270-0280). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis to have the plurality of terminals of the driving circuit portion includes a first bump group and a second bump group, such that the first input bump group which indicates the start scan line information; and the second input bump group which indicates the end scan line information, and the first input bump group and the second input bump group include a predetermined number of input bumps, while one of a ground voltage and a power source voltage is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group as taught by Kumagai. The motivation would have been in order to electrically connect the driving circuit portion to the plurality of scan lines by using pads and/or bumps.   

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of LI et al (US 2018/0342194 A1).
As to claim 8: Kumagai a driving apparatus for a display device (Figs. 1-7, a driving apparatus for “a display device 10”; Abstract; ¶0243), comprising: 
an input bump portion which receives an image signal (Fig. 1A; an input bump portion which receives an image signal; ¶0209-0213); 
a data generator which generates a data voltage based on the image signal (Fig. 1A, “a data generator 50/DB” which generates a data voltage based on the image signal; ¶0209-0213); 
an output bump portion which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels (Figs. 1A, 7, 11-15, an output bump portion which transmits the data voltage to a display area including a plurality of pixels and “a plurality of scan lines S1-Sn” connected to the plurality of pixels; ¶0209-0213, 0243); and 
a register (Figs. 7, 8B, 12, “a scan driver 50” comprises “a register 72, 76”).
Kumagai does not expressly disclose the register including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area. However, Li teaches a driving circuit portion comprises a register including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area (Figs. 1-12, “a driving circuit portion 2-4” comprises “a register 31” including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area; Abstract, ¶0056-0079, wherein a length of each of the plurality of scan line includes a start scan line information and an end of the scan line information). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai to have the register of the scan driver for storing scan line information, such that the register including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area as taught by Li. The motivation would have been in order to improve the phenomenon of the non-uniform brightness of the display panel and display quality of the display panel can be improved (Li: Abstract).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of LI et al (US 2018/0342194 A1), as applied to claim 8 above, and further in view of PARK (US 2016/0190228 A1).
As to claim 9: Kumagai and Li do not expressly disclose the data generator increases or decreases a general data voltage corresponding to the image signal and generates a compensation data voltage such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines. However, Park teaches a driving apparatus for a display device (Fig. 5A, “a driving apparatus 542” of “a display device 500”; Abstract, ¶0040-0042), comprising a data generator increases or decreases a general data voltage corresponding to the image signal and generates a compensation data voltage such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the display area (Fig. 5A, “a data generator 550” increases or decreases a general data voltage corresponding to the image signal and generates a compensation data voltage such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the display area; Abstract, ¶0258-0268). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Li to implement a data generator into the driving apparatus to increase or decrease a general data voltage corresponding to the image signal and generates a compensation data voltage such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines as taught by Park. The motivation would have been in order to improve an image quality of a display device by adding various compensation circuits (Park: ¶0011).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of LI et al (US 2018/0342194 A1), as applied to claim 8 above, and further in view of SHEPELEV et al (US 2019/0278967 A1).
As to claim 10: Kumagai and Li further disclose the data generator generates a compensation data voltage for generating a general data voltage corresponding to the image signal such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines (Kumagai: Fig. 7, ¶0246; Li: Figs. 1-12, Abstract, ¶0003-0004, 0007-0010, 0058-0079).  
Kumagai and Li do not expressly disclose the data generator generates a compensation data voltage according to a first gamma curve different from a reference gamma curve. However, Shepelev teaches a display device comprises a driving circuit portion inputs a general data voltage generated according to a reference gamma curve (Figs. 2, 7, a display device comprises “a driving circuit portion 114” inputs a general data voltage generated according to a reference gamma curve which is generated by “a gamma circuit 213”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Li to implement a gamma circuit into the driving circuit portion, such that the data generator generates a compensation data voltage according to a reference gamma curve for generating a general data voltage corresponding to the image signal such that the compensation data voltage is inputted to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a different in length between the plurality of scan lines as taught Shepelev. The motivation would have been in order to adjust brightness of display image based on an analog adjustment of the gamma curve (Shepelev: ¶0028)
As to claim 11: Kumagai and Li further disclose the data generator generates a general data voltage corresponding to the image signal with respect to a gray such that the general data voltage is inputted to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and the data generator generates a compensation data voltage to input the compensation data voltage to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines (Kumagai: Fig. 7, ¶0246; Li: Figs. 1-12, Abstract, ¶0003-0004, 0007-0010, 0058-0079). 
Kumagai and Li do not expressly disclose the data generator generates a general data voltage corresponding to the image signal according to a reference voltage curve representing a data voltage with respect to a gray to a pixel of the plurality of pixels. However, Shepelev teaches a display device comprises a data generator generates a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to a pixel of a plurality of pixels (Figs. 2, 7, a display device comprises “a data generator 216” generates a general data voltage generated according to a reference voltage curve representing a data voltage with respect to a gray level to “a pixel of a plurality pixels 204”; ¶0025-0028, 0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Li to implement a greyscale voltage circuit into as a data generator into the driving circuit portion, such that the data generator generates a general data voltage corresponding to the image signal according to a reference voltage curve representing a data voltage with respect to a gray such that the general data voltage is inputted to a pixel of the plurality of pixels disposed in a second area excluding the first area in the display area, and the data generator generates a compensation data voltage according to a first voltage curve different from the reference voltage curve to input the compensation data voltage to a pixel of the plurality of pixels disposed in the first area, and the compensation data voltage compensates for a difference in length between the plurality of scan lines as taught by Shepelev. The motivation would have been in order to adjust brightness of display image based on an analog adjustment of the gamma curve (Shepelev: ¶0028).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of LI et al (CN 103309501 A1), hereinafter Li1.
As to claim 12: Kumagai discloses a driving apparatus for a display device (Fig. 7, a driving apparatus for “a display device 10”; Abstract, ¶0243), comprising: 
an input bump portion which receives an image signal (Fig. 1A; an input bump portion which receives an image signal; ¶0209-0213); 
a data generator which generates a data voltage based on the image signal (Fig. 1A, “a data generator 50/DB” which generates a data voltage based on the image signal; ¶0209-0213);
an output bump portion which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels (Figs. 11-15, “an output bump portion C3” which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels; ¶0270-0275),
a register (Figs. 7, 8B, 12, “a scan driver 50” comprises “a register 72, 76”),
wherein the input bump portion includes: Reply to NFOA of October 20, 2021 a first input bump group including a predetermined number of input bumps of a plurality of input bumps which together indicate the start scan line information indicating a start of a first area including scan lines of the plurality of scan lines (Figs. 11-15, “an output bump portion C3” which transmits the data voltage to a display area including a plurality of pixels and a plurality of scan lines connected to the plurality of pixels, wherein the input bump portion includes: Reply to NFOA of October 20, 2021 a first input bump group including a predetermined number of input bumps of a plurality of input bumps which together indicate the start scan line information indicating a start of a first area including scan lines of the plurality of scan lines from “a first scan driver SB1”; ¶0270-0275); and 
a second input bump group including a predetermined number of input bumps of the plurality of input bumps which together indicate the end scan line information indicating an end of the first area (Fig. 13, “a second input bump group C4” including a predetermined number of input bumps of the plurality of input bumps which together indicate the end scan line information which is connected to “a second scan driver SB2”; ¶0270-0275).  
Kumagai does not expressly disclose the scan lines are connected to the second scan driver indicating end scan line information indicating an end of the first area. However, Li1 teaches a display device comprises a register includes start/end scanning line information (Figs. 1-3, a display device comprises a register includes start/end scanning line information; Abstract, ¶0004, 0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai to have the register includes start/end scanning line information, such that the register including start signal line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area as taught by Li1. The motivation would have been in order to provide sequence scanning command information transmission signal of the first scheduled time according to the scan setting register of the display driving chip (Li1: Abstract).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2007/002188 A1) in view of LI et al (CN 103309501 A1), hereinafter Li1, as applied to claim 12 above, and further in view of Choi (US 2014/0022229 A1).
As to claim 13: Kumagai and Li1 do not expressly disclose the predetermined number of the input bumps included in the first input bump group corresponds to a number of bits of the start scan line information, and the predetermined number of the input bumps included in the second input bump group corresponds to a number of bits of the end scan line information. However, Choi teaches a display device comprises a scan driver including a bit register consists of a total of 32 bits (Figs. 1, 3-5, “a display device 100” comprises “a scan driver 140/145” including “a bit register 146” consists of a total of 32 bits; ¶0054-0061). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai and Li1 to implement a bit register into the scan driver, such that the predetermined number of the input bumps included in the first input bump group corresponds to a number of bits of the start scan line information, and the predetermined number of the input bumps included in the second input bump group corresponds to a number of bits of the end scan line information as taught by Choi. The motivation would have been in order to generate driving signals that are to be output through different output terminals according to the gate driving circuit may be referred to data of different sizes (Choi: ¶0063).
As to claim 14: Kumagai disclose one of a ground voltage and a power source voltage is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group, and the start scan line information and the end scan line information are indicated with the ground voltage and the power source voltage (Figs. 14-15 shows one of “a ground voltage VSS” and “a power source voltage VDD” is inputted to each of the plurality of input bumps included in the first input bump group and the second input bump group, and the start scan line information and the end scan line information are indicated with the ground voltage and the power source voltage; ¶0280-0287).  

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2019/0235334 A1), in view of XIONG et al (CN 105096875 A).
As to claim 15: Wu discloses a driving method of a display device (Figs. 1-12, a driving method of a display device 100; Abstract, ¶0007-0009), comprising: 
receiving an image signal for displaying an image in a display area (Figs. 1-12, receiving an image signal for displaying an image in “a display area AA”, wherein the driving chip receiving an image signal for displaying an image in “a display area AA” ¶0033); 
checking a first scan section corresponding to an area including a relatively long scan line among the display area (Figs. 1-12, checking a first scan section corresponding to an area including a relatively long scan line among the display area, wherein a center portion of the display area includes scan lines relatively long scan line among of the display area; Abstract, ¶0004-0009, 0030-0039); 
converting an image signal corresponding to the first scan section among the image signals into first group data (Figs. 1-12, converting an image signal corresponding to the first scan section among the image signals into first group data, wherein a load compensating unit for converting an image signal; Abstract, ¶0004-0009, 0030-0039);
converting an image signal corresponding to a second scan section excluding the first scan section in the display area into second group data (Figs. 1-12, converting an image signal corresponding to a second scan section excluding the first scan section in the display area into second group data, wherein a load compensating unit for converting an image signal; Abstract, ¶0004-0009, 0030-0039); 
inputting the first group data to a plurality of pixels included in the first scan section while a scan signal of a gate-on voltage is applied to a scan line included in the first scan section (Figs. 1-12, inputting the first group data to a plurality of pixels included in the first scan section while a scan signal of a gate-on voltage is applied to a scan line included in the first scan section; Abstract, ¶0004-0009, 0030-0039); and 
inputting the second group data to a plurality of pixels included in the second scan section while a scan signal of a gate-on voltage is applied to a scan line included in the second scan section (Figs. 1-12, inputting the second group data to a plurality of pixels included in the second scan section while a scan signal of a gate-on voltage is applied to a scan line included in the second scan section; Abstract, ¶0004-0009, 0030-0039), and
the checking the first scan section includes: checking the first scan section from a register including start scan line information indicating a start of the first scan section and end scan line information indicating an end of the first scan section (Figs. 1-12, the first scan section includes: checking the first scan section from a register including start scan line information indicating a start of the first scan section and end scan line information indicating an end of the first scan section; Abstract, ¶0030-0039, wherein gate lines with longer lengths and gate line with shorter lengths represents a start of the first scan section and end scan line information indicating an end of the first scan section, wherein the first scan section is an irregular area and/or an regular area).
Wu does not expressly disclose the first group data and the second group data include different data voltages with respect to a same gray. However, Xiong teaches a display device comprises a first group data in a first region of a display panel and a second group data in a second region of the display panel with respect to a same gray (Figs. 1-6, a display device comprises a first group data in a first region of a display panel and a second group data in a second region of the display panel with respect to a same gray; ¶0004-0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to implement a grayscale unit into the driving circuit portion, such that the grayscale unit for compensating the first group data and the second group data include different data voltages with respect to a same gray level as taught by Xiong. The motivation would have been in order to compensate gray level value of each sub area in the effective display area, thereby improving luminance uniformity of the liquid crystal display screen (Xiong: Abstract).
As to claim 16: Wu discloses in the display area, a length of the scan line included in the first scan section and a length of the scan line included in the second scan section are different from each other (Figs. 1-12 show in the display area, a length of the scan line included in the first scan section and a length of the scan line included in the second scan section are different from each other; Abstract, ¶0030-0039).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2019/0235334 A1), in view of XIONG et al (CN 105096875 A), as applied to claim 15 above, and further in view of Kumagai et al (US 2007/002188 A1).
As to claim 18: Wu and Xiong do not expressly disclose the checking the first scan section includes: checking the start scan line information and the end scan line information indicated by a ground voltage and a power source voltage inputted to a first input bump group and a second input bump group which include a predetermined number of input bumps. However, Kumagai discloses a display device comprises a ground voltage and a power source voltage inputted to a first input bump group and a second input bump group which include a predetermined number of input bumps (Figs. 7, 14-15, “a display device 10” comprises “a ground voltage VSS” and “a power source voltage VDD” inputted to a first input bump group and a second input bump group which include a predetermined number of input bumps). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Xiong to have the driving circuit portion for the checking the first scan section includes: checking start scan line information and end scan line information indicated by a ground voltage and a power source voltage inputted to a first input bump group and a second input bump group which include a predetermined number of input bumps as taught by Kumagai. The motivation would have been in order to electrically connect the driving circuit portion to the plurality of scan lines by using pads and/or bumps. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2019/0235334 A1), in view of XIONG et al (CN 105096875 A), as applied to claim 15 above, and further in view of PARK (US 2016/0190228 A1).
As to claim 19: Wu discloses the second group data includes the general data voltage corresponding to the image signal (Figs. 1-12, the second group data includes the general data voltage corresponding to the image signal; Abstract, ¶0004-0009, 0030-0039). 
Wu does not expressly disclose the first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to the image signal. However, Park teaches a driving method of a display device (Fig. 5A, a driving method of “a display device 500”; Abstract, ¶0040-0042), comprising generating a first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to an image signal, and a second group data includes the general data voltage corresponding to an image signal corresponding to different length of data lines (Fig. 5A, a driving circuit comprises an image compensation unit for  generating a first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to an image signal, and a second group data includes the general data voltage corresponding to an image signal corresponding to different length of data lines; Abstract, ¶0258-0268). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Xiong to implement a compensation unit into the driving circuit for generating the first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to the image signal, and the second group data includes the general data voltage corresponding to the image signal as taught by Park. The motivation would have been in order to improve an image quality of a display device by adding various compensation circuits (Park: ¶0011).
As to claim 20: Wu discloses the first group data includes a general data voltage corresponding to the image signal and the second group data includes a compensation data voltage corresponding to the image signal (Figs. 1-12, the first group data includes a general data voltage corresponding to the image signal and the second group data includes a compensation data voltage corresponding to the image signal; Abstract, ¶0004-0009, 0030-0039)
Wu does not expressly disclose the second group data includes a compensation data voltage compensated by increasing or decreasing the general data voltage corresponding to the image signal. However, Park teaches a driving method of a display device (Fig. 5A, a driving method of “a display device 500”; Abstract, ¶0040-0042), comprising generating a first group data includes a compensation data voltage compensated by increasing or decreasing a general data voltage corresponding to an image signal, and a second group data includes the general data voltage corresponding to an image signal corresponding to different length of data lines (Fig. 5A, a driving circuit comprises an image compensation unit for generating the second group data includes a compensation data voltage compensated by increasing or decreasing the general data voltage corresponding to the image signal; Abstract, ¶0258-0268). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Xiong to implement a compensation unit into the driving circuit for generating the second group data includes a compensation data voltage compensated by increasing or decreasing the general data voltage corresponding to the image signal as taught by Park. The motivation would have been in order to improve an image quality of a display device by adding various compensation circuits (Park: ¶0011).

Response to Arguments
Applicant’s arguments filed on August 12, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues “Claims 8 and 12 stand rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Kumagai in view of Li as stated on page 13 of the Office Action. Applicants respectfully traverse for at least the following reasons. Reply to NFOA of May 13, 2022As noted above, it is respectfully submitted that claim 1 has been submitted as being allowable over Kumagai and Li, and claims 8 and 12 recite similar limitations to that of claim 1. Accordingly, it is respectfully requested that the above rejection to claims 8 and 12 under 35 U.S.C. § 103 be withdrawn”. However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Li teaches “a register including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area (Figs.1-12, “a register 361” including start scan line information indicating a start of a first area including scan lines of the plurality of scan lines and end scan line information indicating an end of the first area; Abstract, ¶0060, “arranging the load compensating unit 4, the magnitude of load added in the gate driving circuit 3 is proportional to the length of the scan line 111, that is, if the length of the scan line connected to the gate driving circuit 3 is larger, then the load added by the load compensating unit 4 on the gate driving circuit 3 is smaller, and vice versa”, wherein the register includes start scan line information and end scan line information in order to the driving circuit provides corresponding compensated load). Therefore, the prior art clearly teaches claim limitation.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693